Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the following." There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is indefinite for failing to further limit the claim from which it depends. Claim 1 already requires the resin to include polybutylene terephthalate.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devaraj et al. (JP 6450862; paragraph references to corresponding US 2018/0281232).
Claims 1 and 13: Devaraj et al. discloses a resin powder (title; abstract). The powder includes a resin including particles (abstract), wherein the resin includes polybutylene terephthalate (¶¶ 26-27), wherein a proportion of the particles in an aspect range X represented by the claimed inequality 1 is greater than 50% (fig. 6), wherein the particles are cylindrical (abstract).
Claims 2-3: Devaraj et al. discloses all of the particles within the claimed aspect ratio range (fig. 6).
Claims 4-5 and 16-17: Devaraj et al. discloses all of the particles within the claimed aspect ratio range (fig. 6).
Claims 8-9 and 19-20: Devaraj et al. discloses each of the particles has at least one surface having a maximum length having a 50 percent or greater of a particle diameter of the each of the particles, wherein a ratio L/D is from 0.5 to 5 (fig. 6).
Claim 10: Devaraj et al. discloses the particles having a 90 degree angle (¶ 45).
Claim 11: Devaraj et al. disclose the diameter being about 60 microns (Table 1).
Claim 12: Devaraj et al. discloses the resin including polybutylene terephthalate (¶¶ 26-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Devaraj et al. (JP 6450862; paragraph references to corresponding US 2018/0281232), as applied to claim 1 above, either alone, or in view of Saito et al. (US 2018/0023219).
Devaraj et al. is silent as to the claimed circularity. However, Saito et al. discloses a resin powder for solid freeform fabrication in columnar form having an average circularity of 0.83 (¶ 232). As taught by Saito et al., it is advantageous for the resin powder to have this average circularity to avoid points (¶ 44). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized a powder in columnar form having an average circularity in the claimed range to avoid points, as taught by Saito et al.
Alternatively, with respect to the average circularity required by the claims, it is the position of the examiner that because the reference teaches the use of the same materials for the same purpose, the circularity would be expected to fall within, or at least overlap, the claimed range. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). As noted by Saito et al., a disclosure originated by the instant assignee, “the average circularity can be easily obtained” (¶ 48).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754